Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                             Desc
                    Declaration of Robert B. Kaplan Page 1 of 8


  1 JEFFER MANGELS BUTLER & MITCHELL LLP
    ROBERT B. KAPLAN, P.C. (Bar No. 76950)
  2 rbk@jmbm.com
    Two Embarcadero Center, 5th Floor
  3 San Francisco, California 94111-3813
    Telephone:    (415) 398-8080
  4 Facsimile:    (415) 398-5584

  5 JEFFER MANGELS BUTLER & MITCHELL LLP
    THOMAS M. GEHER (Bar No. 130588)
  6 tmg@jmbm.com
    1900 Avenue of the Stars, 7th Floor
  7 Los Angeles, California 90067-4308
    Telephone:    (310) 203-8080
  8 Facsimile:    (310) 203-0567

  9 Attorneys for UMPQUA BANK

 10

 11

 12                                   UNITED STATES BANKRUPTCY COURT

 13                                    CENTRAL DISTRICT OF CALIFORNIA

 14                                            LOS ANGELES DIVISION

 15

 16 In re                                                        Case No. 2:19-bk-14626-NB

 17 XELAN PROP 1, LLC,                                           Chapter 11

 18                       Debtors.                               DECLARATION OF ROBERT B.
                                                                 KAPLAN IN SUPPORT OF MOTION TO
 19                                                              DISMISS CHAPTER 11 CASE WITH
                                                                 PREJUDICE [11 U.S.C. SECTION 1112(b)]
 20
                                                                 Date:           April 30, 2019
 21                                                              Time:           2:00 p.m.
                                                                 Place:          Courtroom 1545
 22                                                                              255 East Temple Street
                                                                                 Los Angeles, CA
 23

 24

 25

 26                I, Robert B. Kaplan, declare:
 27                1.     I am an attorney at law duly licensed to practice law before all of the courts of the
 28 State of California and have been admitted to practice before the United States District Court for

      65769568v1                                             1
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                        Desc
                    Declaration of Robert B. Kaplan Page 2 of 8


  1 the Central District of California. I am a partner with Jeffer Mangels Butler & Mitchell LLP

  2 ("JMBM"), attorneys of record for Umpqua Bank ("Bank") in the above-entitled Chapter 11 case.

  3 If called upon to testify as to the matters set forth in this declaration, I could and would

  4 competently testify thereto since the facts herein set forth are personally known to me to be true.

  5 My knowledge of the facts set forth in this declaration arises from the fact that I am one of the

  6 attorneys at JMBM responsible for the collection of the outstanding obligations owed by the

  7 Debtor XELAN Prop 1, LLC ("XELAN") to the Bank.

  8    THE PRIOR CHAPTER 11 CASE FILED BY XELAN IN PRO PER IN THE UNITED
      STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
  9                          ON DECEMBER 29, 2017
 10                2.   On December 29, 2017, XELAN filed an in pro per Voluntary Petition under
 11 Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the

 12 Northern District of California ("First XELAN Voluntary Petition"), which was assigned Case

 13 No. 17-31302 ("First XELAN Chapter 11 Case"), a true and correct copy of which is attached

 14 hereto as Exhibit 1. This declarant respectfully directs the Court's attention to the fact that the

 15 First XELAN Voluntary Petition was signed by Anne Kihagi, Manager, in pro per.

 16                3.   On December 29, 2017, XELAN filed in the First XELAN Chapter 11 Case its List

 17 of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders, a true and correct

 18 copy of which is attached hereto as Exhibit 2, listing its only creditors as the Bank and the

 19 "CCSF", i.e., City and County of San Francisco, Office of the City Attorney.

 20                4.   On January 2, 2018, in the First XELAN Chapter 11 Case, the Honorable Judge

 21 Hannah L. Blumenstiel, issued an Order to Show Cause Re Dismissal for Lack of Counsel and

 22 scheduled a hearing thereon on January 18, 2018, a true and correct copy of which is attached

 23 hereto as Exhibit 3.

 24                5.   At the January 18, 2018 hearing on the Order to Show Cause, Anna Kihagi,

 25 Managing Member of XELAN and other LLCs that also filed in pro per Chapter 11 cases

 26 appeared, as did counsel for the City and County of San Francisco. The City and County of San

 27 Francisco had previously filed a lawsuit against XELAN, et al., alleging tenant harassment claims

 28 and violations of the City and County of San Francisco Municipal Code, Building Code, and State

      65769568v1                                        2
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                           Desc
                    Declaration of Robert B. Kaplan Page 3 of 8


  1 Housing Law as is more specifically set forth in the transcript of the January 18, 2018 hearing, a

  2 true and correct copy of which is attached hereto as Exhibit 4. (see, page 8, lines 7-24). Judge

  3 Blumenstiel noted during the course of the hearing that "This is a Federal Court, no a parking

  4 garage, and when you seek relief in the Bankruptcy Court, get significant protections because of

  5 that. " See, Exhibit 4, page 5, lines 2-4). At the conclusion of the January 18, 2019 hearing, Judge

  6 Blumenstiel ruled as follows (see, Exhibit 4, page 19, lines 6-17):

  7                THE COURT:      Yeah. Okay. I'm going to dismiss these cases. I am not hearing
                                   enough justification for continuing the significant protections the
  8                                Debtor has gotten so far without paying the price, which is, as I
                                   said at the outset of this hearing, transparency.
  9
                                   And it is not clear to me these Debtors have a significant need for
 10                                the automatic stay at this point, I'm not willing to delay the cases
                                   any further without any real confirmation of progress will be made
 11                                in that period of time. So I will enter orders dismissing these cases
                                   due to the Debtors' failure to have counsel and to comply with
 12                                court ordered deadlines.

 13                6.   On January 18, 2018, the Bankruptcy Court in the First XELAN Chapter 11 Case

 14 entered its Order Dismissing Case, a true and correct copy of which is attached hereto as

 15 Exhibit 5.

 16                THE LAWSUIT FILED BY THE BANK FOR SPECIFIC PERFORMANCE
                   AND APPOINTMENT OF RECEIVER OVER TWO REAL PROPERTIES
 17                                    OWNED BY XELAN
 18                7.   On March 12, 2018, the Bank filed its Verified Complaint ("Complaint") for:

 19 (1) Specific Performance and Appointment of Receiver; and (2) Specific Performance and

 20 Appointment of Receiver in San Francisco County Superior Court, Case No. CGC-18-564941 (the

 21 "San Francisco Receiver Action"), a true and correct copy of which is attached hereto as Exhibit 6

 22 without attached exhibits. The Complaint sought to have a receiver appointed over the real

 23 properties commonly known as 1000-1022 Filbert Street, San Francisco, California ("Filbert Street

 24 Property") and 4018-4022 19th Street, San Francisco, California ("19th Street Property").

 25                8.   Subsequently, in the San Francisco Receiver Action, the Bank filed an Ex Parte

 26 Application for Immediate Appointment of Receiver and Preliminary Injunction in Aid of

 27 Receiver, which was supported by the Declaration of Beverly Tengco in Support of Ex Parte

 28 Application for Immediate Appointment of Receiver and Preliminary Injunction in Aid of

      65769568v1                                          3
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                               Desc
                    Declaration of Robert B. Kaplan Page 4 of 8


  1 Receiver, a true and correct copy of which is attached hereto as Exhibit 7 ("Tengco Decl.").

  2 Attached as Exhibits 7 and 8 to the Tengco Declaration are that certain Promissory Note Secured

  3 by Deed of Trust dated June 13, 2013, executed by XELAN in favor of the Bank's predecessor-in-

  4 interest in the amount of $1,700,000 and a Deed of Trust and Absolute Assignment of Rents and

  5 Leases and Security Agreement (and Fixture Filing) dated as of June 13, 2013 with respect to the

  6 19th Street Property.

  7                9.     On April 6, 2018, an Order Appointing Receiver, Injunction in Aid of Receiver was

  8 filed in the San Francisco Receiver Action ("Receiver Order") pursuant to which a Receiver was

  9 appointed over, inter alia, the 19th Street Property, a true and correct copy of which is attached

 10 hereto as Exhibit 8.

 11                10.    The Receiver Order contains, inter alia, a Preliminary Injunction in Aid of Receiver

 12 which stated, in par, as follows:

 13                PRELIMINARY INJUNCTION IN AID OF RECEIVER

 14                IT IS FURTHER ORDERED that the Defendant, and all persons and entities now in
                   possession of any part of the Subject Properties and not holding under valid leases,
 15                or rental agreements, shall forthwith surrender their possession thereof to said
                   Receiver, and that all tenants or lessees in possession of any part of the Subject
 16                Properties, and such other persons or entities as may be lawfully in possession
                   thereof, are hereby directed to attorn as tenants, or lessees to said Receiver, and until
 17                further order of this Court, to pay over to said Receiver all rents, issues, income
                   profits, revenues, and lease payments of the Subject Properties now due and unpaid
 18                or that may hereafter become due, and all persons and entities liable for such rents,
                   issues, income, profits, revenues, royalties or lease payments are hereby enjoined and
 19                restrained from paying any rents, issues, income, profits, revenues, royalties, storage
                   unit rentals or lease payments for the Subject Properties to the Defendant, its agents,
 20                servants or attorneys.

 21                IT IS FURTHER ORDERED that the Defendant and its agents, employees and
                   representatives, and all persons or entities acting under or in concert with the
 22                Defendant, are restrained and enjoined from engaging in or performing, directly or
                   indirectly, any or all of the following acts:
 23
                   1.      Demanding, collecting, receiving or in any other way diverting or using any
 24                of the rents, issues, income, profits, revenues, royalties or lease payments emanating
                   from the Subject Properties;
 25
                   2.      Interfering with or hindering in any way whatsoever the Receiver in the
 26                performance of the Receiver's duties herein described and in the performance of any
                   duties incident thereto;
 27
                   3.     Interfering in any manner with the Subject Properties, including its
 28                possession;

      65769568v1                                              4
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                             Desc
                    Declaration of Robert B. Kaplan Page 5 of 8


  1                4.      Transferring, conveying, assigning, pledging, deeding, selling, renting,
                   leasing, encumbering, changing ownership of, vesting of title to, or otherwise
  2                disposing of the Subject Properties; and

  3                5.     Terminating or otherwise affecting any of the utilities which service the
                   Subject Properties. (Emphasis added.)
  4
                   11.    On March 5, 2019, the Bank filed in the San Francisco Receiver Action its Notice
  5
      of Motion and Motion for Order (1) Instructing Receiver to Sell Real Property Asset Receivership
  6
      Estate; and (2) Confirming Sale of Real Property [4018-4022 19th Street, San Francisco, CA] and,
  7
      inter alia, a Declaration of Kevin Singer ("Singer Decl.") in support thereof (the "19th Street Sale
  8
      Motion"), true and correct copies of which are attached hereto as Exhibit 9, seeking an Order
  9
      instructing the Receiver appointed in the San Francisco Receiver Action to sell the 19th Street
 10
      Property. Attached as Exhibit 3 to the Singer Decl. was the San Francisco Purchase Agreement
 11
      which was executed by the proposed buyer of the 19th Street Property for $3,650,000. Addendum
 12
      A thereto stated in part as follows:
 13
                   If this transaction does not close on or before [April 24, 2019] . . . Buyer shall have
 14                the right to terminate this Agreement by written notice delivered to Seller during the
                   period commencing on [April 24, 2019] . . . ., and ending 3 business days following
 15                receipt of notice thereof from Seller in which event a Deposit shall be immediately
                   returned to Buyer. (Emphasis added.) Exhibit 9, page 412.
 16
                   12.    A hearing was held on the 19th Street Sale Motion on April 10, 2019 in the San
 17
      Francisco Receiver Action and the Motion was granted pursuant to an Order which was filed on
 18
      April 15, 2019, a true and correct copy of which is attached hereto as Exhibit 10 ("19th Street Sale
 19
      Order"). The 19th Street Sale Order authorized the Receiver to sell the 19th Street Property to the
 20
      proposed buyer for $4,550,000, as a result of overbidding which occurred at the April 10, 2019
 21
      hearing.
 22
                   13.    During the course of the hearing conducted on the 19th Street Sale Motion, the
 23
      Honorable Charles Haines, Judge presiding, stated as follows as set forth on page 5, lines 20-21 of
 24
      the transcript of the hearing on the 19th Street Sale Motion, a true and correct copy of which is
 25
      attached hereto as Exhibit 11:
 26
                   THE COURT:         Wasn't there an injunction saying they couldn't encumber the
 27                                   property?

 28

      65769568v1                                             5
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                                  Desc
                    Declaration of Robert B. Kaplan Page 6 of 8


  1 This comment was made in response to the fact that XELAN had recorded a junior deed of trust

  2 against the 19th Street Property in violation of the provisions of the Preliminary Injunction in Aid

  3 of Receiver set forth in paragraph 10 above.

  4                14.     Subsequently, XELAN filed in the San Francisco Receiver Action a Notice of

  5 Appeal from the 19th Street Sale Order, a true and correct copy of which is attached hereto as

  6 Exhibit 12, and a Notice of Stay, a true and correct copy of which is attached hereto as Exhibit 13

  7 ("Notice of Stay"). The Notice of Stay contends that the Receiver's ability to close a sale of the

  8 19th Street Property as authorized by the 19th Street Sale Order was automatically stayed by the

  9 Notice of Appeal filed by XELAN from the 19th Street Sale Order.

 10                15.     On April 22, 2019, the Receiver filed an Ex Parte Application for Issuance of

 11 Order: 1. Providing Instructions Re Defendant XELAN Prop 1, LLC's Violation of Preliminary

 12 Injunction; 2. Determining That Court Ordered Sale of Receivership Real Property Has Not Been

 13 Stayed Because No Supersedeas Bond Has Been Posted; and 3. Authorizing Receiver to Retain

 14 Counsel in the San Francisco Receiver Action, a true and correct copy of which is attached hereto

 15 as Exhibit 14 (the "Receiver Ex Parte Application "). The Receiver Ex Parte Application sought

 16 an Order from the Superior Court in the San Francisco Receiver Action that no stay in effect

 17 preventing the Receiver from closing the sale of the 19th Street Property as authorized by the 19th

 18 Street Sale Order, absent the filing of a bond by XELAN in an amount to be determined by the

 19 Superior Court in the San Francisco Receiver Action. The Receiver Ex Parte Application stated

 20 on page 12, section 28 as follows:

 21                As set forth above, my contractual obligation with the Buyer specifies that the sale
                   close on or before April 24, 2019. While it is not guaranteed that Buyer will
 22                immediately cancel the sale after April 24th, there is a grave danger of that occurring.
                   If the sale is lost – as I fear it will be as a result of Buyer's strict timing requirements
 23                related to its 1031 exchange – the Receivership Estate will lose an excellent sale
                   approved by this Court after significant marketing and overbidding at hearing, and
 24                will unquestionably be significantly harmed.

 25                16.     On April 22, 2019, the Superior Court in the San Francisco Receivership Action

 26 entered an Order granting the Receiver's Ex Parte Application (the "No Stay Order"), a true and

 27 correct copy of which is attached hereto as Exhibit 15, which ordered, inter alia, that the Receiver

 28 was authorized to close the sale of the 19th Street Property as set forth in the 19th Street Sale

      65769568v1                                                6
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                            Desc
                    Declaration of Robert B. Kaplan Page 7 of 8


  1 Order. The No Stay Order stated in part that:

  2                [A]ny individual wishing to effectuate a stay of the proposed sale of 19th Street must
                   first apply to this Court to set the amount of supersedeas bond pursuant to California
  3                Code of Civil Procedure § 917.4 Until the time as the amount of such bond is set
                   and the bond is posted in that amount by the appellant, the Receiver is free to close
  4                the sale of 19th Street.

  5
                   17.    The No Stay Order further authorized the Receiver to sell the 19th Street Property
  6
      free and clear of the deed of trust recorded by XELAN in violation of the Receiver Order. To
  7
      date, (a) XELAN has not filed any motion in the San Francisco Receiver Action to stay the sale of
  8
      the 19th Street Property and have the Superior Court determine the amount of any bond and (b)
  9
      the Superior Court has not made any rulings with respect to a supersedeas bond to stay the 19th
 10
      Street Sale Order.
 11
                                    THE SECOND XELAN CHAPTER 11 CASE
 12
                   18.    On April 23, 2019, XELAN filed a Voluntary Petition for Non-Individual Filing
 13
      Bankruptcy in the United States Bankruptcy Court for the Central District of California ("Second
 14
      XELAN Voluntary Petition"), Case No. 2:19-bk-14626-NB, a true and correct copy of which is
 15
      attached hereto as Exhibit 16 ("Second XELAN Chapter 11 Case"). This declarant respectfully
 16
      directs the Court's attention to the following matters set forth in the Second XELAN Voluntary
 17
      Petition:
 18
                          a.      The Second XELAN Voluntary Petition was filed in pro per by and signed
 19
      by Anne Kihagi, Manager; and
 20
                          b.      Section 9 of the Second XELAN Voluntary Petition concealed and does
 21
      not disclose to the Court the First XELAN Chapter 11 Case previously filed in 2017 and states as
 22
      follows:
 23
                   9. Were prior bankruptcy cases filed by or against the debtor within the last eight
 24                years?   No.

 25
                   19.    The Second XELAN Voluntary Petition filed by XELAN did not include a
 26
      Statement of Related Cases, as required by Central District Local Bankruptcy Rule 1015-1(b)(1).
 27

 28

      65769568v1                                             7
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
Case 2:19-bk-14626-NB Doc 17-2 Filed 04/25/19 Entered 04/25/19 14:34:58                           Desc
                    Declaration of Robert B. Kaplan Page 8 of 8


  1                                     REQUEST FOR JUDICIAL NOTICE
  2                20.    Pursuant to Federal Rules of Evidence 201(b) and 201(c)., the Bank respectfully

  3 requests that this Court take judicial notice of the various pleadings attached to this declarations as

  4 Exhibits 1 through 16, inclusive.

  5                I declare under penalty of perjury under the laws of the United States of America that the

  6 foregoing is true and correct.

  7                                                          /s/ Robert B. Kaplan
      DATED: April 25, 2019                              ROBERT B. KAPLAN, Declarant
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      65769568v1                                            8
            DECL. OF ROBERT B. KAPLAN ISO MOT TO DISMISS CH 11 CASE [11 U.S.C. SECTION 1112(b)]
